t c memo united_states tax_court gustavo and veronica zeron petitioners v commissioner of internal revenue respondent docket no filed date lowell e mann for petitioners david a breen for respondent memorandum opinion wells judge the instant matter is before the court on petitioners’ motion for reasonable administrative and litigation cost sec_1 pursuant to rule and sec_7430 the issue we must 1although petitioners titled the instant motion motion for award of reasonable_administrative_costs the attached list of costs sought includes both administrative and litigation costs continued decide is whether petitioners were the prevailing_party for the reasons stated below we deny petitioners’ motion for reasonable costs background at the time of filing the petition in the instant case petitioners resided in west new york new jersey vanya tyrrell mrs tyrrell prepared petitioners’ form_1040 u s individual_income_tax_return tax_return on date respondent sent a letter to petitioners requesting that they submit documentation to support certain deductions claimed on their tax_return petitioners did not respond with the requested documentation instead petitioners’ attorney lowell e mann mr mann sent a letter on date protesting respondent’s proposed adjustments and requesting that the case be transferred to respondent’s appeals_office continued we treat petitioners’ motion as a motion for both administrative and litigation costs 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended 3petitioners’ tax_return was one of approximately tax returns that were prepared by vanya tyrrell and chosen for examination by respondent’s correspondence examination unit all such cases involve similar unsubstantiated deductions lowell e mann represents the petitioners in all such cases and has filed virtually identical petitions for each such case because petitioners failed to submit the requested documentation substantiating the disputed deductions respondent determined a deficiency of dollar_figure and sent petitioners a notice_of_deficiency on date respondent advised petitioners by letter dated date that their case would be transferred to respondent’s appeals_office and on date respondent transferred the case to the appeals_office mr mann sent a letter to respondent on date requesting that respondent rescind the notice_of_deficiency that letter was not accompanied by documentation to support petitioners’ claimed deductions petitioners timely filed their petition in this court on date respondent filed his answer on date by notice dated date the instant case was placed on the date calendar in philadelphia pennsylvania on date ms tyrrell sent documentation to support the deductions in question to mr mann ms tyrrell faxed the documentation to respondent’s counsel the same day on date the parties filed a stipulation of settled issues at the call of the instant case from the philadelphia trial session calendar which indicated respondent’s full concession in the instant motion petitioners now seek dollar_figure in administrative and litigation costs discussion the prevailing_party in a tax_court proceeding may be entitled to recover administrative and litigation costs see sec_7430 rule however a taxpayer will not be treated as the prevailing_party if the commissioner’s position was substantially justified sec_7430 see 487_us_552 the fact that commissioner concedes is not determinative of the reasonableness of commissioner’s position 86_tc_962 the taxpayer bears the burden of proving the elements in sec_7430 required for an award of costs except that the taxpayer will not be treated as the prevailing_party if the commissioner establishes that the position of the commissioner was substantially justified see rule e the court determines the reasonableness of respondent’s position as of the time respondent took respondent’s position sec_7430 in the administrative_proceeding here respondent took his position as of the date of the notice of 4the elements of sec_7430 other than those in issue supra pp are not discussed deficiency sec_7430 in the judicial proceeding respondent took a position when respondent filed respondent’s answer sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 respondent’s administrative and litigation positions are substantially justified if they have a reasonable basis in both law and fact 108_tc_430 in the instant case we conclude that respondent’s position was both reasonable and substantially justified in both the administrative and judicial proceedings petitioners failed to provide the requisite documentation until after respondent issued the notice_of_deficiency and filed an answer deductions are a matter of legislative grace and petitioners must prove they are entitled to the deductions rule a 292_us_435 in the absence of any proof of entitlement to the disputed deductions respondent was reasonable to maintain his position that the disputed deductions were not allowed prouty v commissioner tcmemo_2002_175 it was not until date that respondent received the documentation relating to the disputed deductions at which time respondent conceded the propriety of the deductions accordingly we hold that petitioners are not entitled to recover their administrative costs we have considered all of petitioners’ contentions and to the extent they are not addressed herein they are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered 5respondent also contends that petitioners protracted the instant proceedings and are therefore ineligible for cost_recovery sec_7430 although we do not address that issue since we have disposed of the instant motion on other grounds we note that petitioners did not provide the required_documentation to support their claimed deductions until months after respondent requested it once in possession of the requested documentation respondent presumably would have conceded the deductions at any point in the administrative or litigation process as respondent ultimately did on the eve of trial just week after receiving the documentation consequently petitioners forced an administrative_proceeding and litigation instead of a brief exchange of correspondence 6this includes both arguments made in petitioners’ motion and subsequent memorandum of law
